UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 17-6129


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JOHNNIE RAY MOORE,

                    Defendant - Appellant.



                                      No. 17-6564


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JOHNNIE RAY MOORE,

                    Defendant - Appellant.



Appeals from the United States District Court for the Middle District of North Carolina,
at Greensboro. Loretta Copeland Biggs, District Judge. (1:15-cr-00216-LCB-1; 1:16-cv-
01254-LCB-LPA)


Submitted: July 20, 2017                                        Decided: July 24, 2017
Before DUNCAN and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Johnnie Ray Moore, Appellant Pro Se. Angela Hewlett Miller, Assistant United States
Attorney, Kristin Jo Uicker, Special Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In these consolidated appeals, Johnny Ray Moore seeks to appeal the district

court’s order accepting the recommendation of the magistrate judge to deny relief on

Moore’s 28 U.S.C. § 2255 (2012) motion and the magistrate judge’s postjudgment order

denying Moore’s request for a transcript and other documents at government expense.

Moore also petitions for a writ of mandamus, seeking an order directing the district court

to provide the requested materials at government expense.

       As to the denial of § 2255 relief, the court’s order is not appealable unless a circuit

justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B) (2012). A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies

relief on the merits, a prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of the constitutional claims is

debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).            When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable claim of the denial of a

constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Moore has not

made the requisite showing. Accordingly, we deny a certificate of appealability and

dismiss the appeal of that order.



                                              3
       Turning to the magistrate judge’s order denying Moore’s request for materials at

government expense, this court may exercise jurisdiction only over final orders,

28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.
541, 545-46 (1949). A magistrate judge’s order generally is not a final order subject to

immediate appeal. Donaldson v. Ducote, 373 F.3d 622, 624 (5th Cir. 2004). Here, the

magistrate judge did not have jurisdiction to enter a final, appealable postjudgment order.

See 28 U.S.C. § 636 (2012); Estate of Conners v. O’Connor, 6 F.3d 656, 658-59 (9th Cir.

1993). Because the order Moore seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order, we lack jurisdiction to consider his appeal of that order.

       Finally, Moore’s mandamus petition seeks an order directing the district court to

provide him with documents from his criminal proceedings and a transcript of the plea

hearing at government expense. Mandamus relief is a drastic remedy and should be used

only in extraordinary circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976);

United States v. Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus

relief is available only when the petitioner has a clear right to the relief sought. In re

First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988). Because Moore fails to

demonstrate a need for the documents he requests, we conclude that he is not entitled to

mandamus relief.

       Accordingly, we deny Moore’s petition for a writ of mandamus, deny a certificate

of appealability, and dismiss the appeals.          We also deny Moore’s motions for

reconsideration. We dispense with oral argument because the facts and legal contentions

                                              4
are adequately presented in the materials before this court and argument would not aid

the decisional process.



                                                                         DISMISSED




                                          5